Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused was convicted of premeditated murder and sentenced to a dishonorable discharge, total forfeitures, and confinement at hard labor for life. The conviction and sentence were approved by the convening authority and affirmed by a unanimous board of review. In its opinion, the board of review said:
“Lastly, counsel urges that the sentence is excessive. We do not think that a sentence to life imprisonment is excessive where one deliberately and with premeditation takes the life of another human being. Further, the sentence is mandatory and we are without power to change it without reducing the findings of the court to a lesser offense which, under the circumstances, is neither warranted by the law or the facts of the case.”
We, granted review to determine whether the board of review was correct in holding that it had no power to reduce the sentence, without reducing the findings.
Under Article 56, Uniform Code of Military Justice, 50 USC § 637, a court-martial cannot impose a  sentence in excess of the  limits prescribed by the President. In United States v Brasher, 2 USCMA 50, 6 CMR 50, we held that a board of review was bound by the same general restrictions. Here we are confronted with the problem of a minimum rather than a maximum sentence. A conviction for premeditated murder subjects an accused to a sentence to death or imprisonment for life. Article 118, Uniform Code of Military Justice, 50 USC § 712. As far as the court-martial is concerned, therefore, confinement for life is the minimum sentence it can lawfully impose. See Manual for Courts-Martial, United States, 1951, paragraph 126. The question then is whether the board of review is subject to the same restriction when it reviews the record of trial.
The punishment prescribed by Article 118 for premeditated murder can be construed as an absolute  minimum for the reviewing authorities as well as for the court-martial. That is the view apparently taken by the board of review. On the other hand, subject to the possible difference between commutative and mitigative action (see United States v Freeman, 4 USCMA 76, 15 CMR 76), the Article can also be interpreted as applying only to a court-martial; thus, appellate authorities would be free to reappraise the appropriateness of the sentence in the normal exercise of their review powers.
In United States v Lanford, 6 USCMA 371, 378, 20 CMR 87, we pointed out that at the time of the enactment of the Uniform Code, Congress was greatly concerned with “the establishment of a procedure for review of the sentence which would insure a fair and just punishment for every accused.” Interpreting the Congressional purpose in regard to the very matter in issue, the Manual for Courts-Martial, United States, 1951, paragraph 88c, notes that “when a court has adjudged a mandatory sentence to imprisonment for life . . . the convening authority may approve any sentence included in that adjudged by the court.” We think that this construction of the Uniform Code is a correct one. It follows then that, under like circumstances, a board of review can also treat the accused with less rigor than its authority permits. United States v Lanford, supra. Consequently, the board of review erred in its determination that it lacked the power to ameliorate the sentence without changing the findings of guilty.
*195Left for consideration is the disposition of the case. The board of review indicated that it did not regard life imprisonment as excessive punishment for premeditated murder. The language used by the board of review in its opinion bespeaks a general belief rather than a specific determination that such a sentence is proper in this particular case. Cf. United States v Best, 6 USCMA 39, 19 CMR 165; United States v Doherty, 5 USCMA 287, 17 CMR 287. Accordingly, we return the record of trial to the board of review for the determination of an appropriate sentence.
Judge Ferguson concurs.